By the Court,

Nelson, J.
The note as set forth in the declaration was drawn by the maker, Pinney, to be delivered to the plaintiff for a valuable consideration received, and endorsed by the defendants Johnson and Green, for the accommodation of the former. No consideration was necessary to create a legal liability on their part, as the endorsement was a letter of credit to the maker to the amount of the note. It is expressly averred that the note was delivered by the maker to the *518plaintiff after the endorsement by the defendants. He took the paper therefore, in judgment oflaw, upon their credit, and it should not be permitted to them to allege a want of consideration.
The note on its face is made payable to the plaintiff, and it is supposed that within the case of Herrick v. Carman, 12 Johns. R. 159, and 10 id. 224, the endorsers cannot be liable to him. Though payment is to be made to the plaintiff yet, upon a sound construction of the instrument, in substance and good sense, he is not the payee, but the person appointed to whom the payees were to endorse the note by the request of the maker, and to whom they did accordingly endorse it. The note on its face may be viewed as endorsed for the accommodation of the maker to raise money by negotiating it to the plaintiff or as drawn by the maker to enable the endorsers to raise money by negotiating it in the same way. The former is the character given to it by the declaration. In either view, it is a valid note against all parties.
The maker promises, for a valuable consideration, to pay Willis to the order- of Johnson and Green, that is, to pay to the order of Johnson and Green, J. R. Willis, the sum mentioned in the note. The former are the payees, and the title of the latter comes through the endorsement, and without it he could not sustain a suit on the note in his own name. Chitty, 142, ed. of 8S0, and cases there cited. If the name of Willis had been left out of the note, it would have been in the usual form, and the payees could have endorsed it to him. Here the maker designates the person to whom it is to be endorsed.
There is no particular form essential to these instruments, and their great utility in promoting commercial transactions; the confidence given to such paper by business men of every description, and its consequent general use, have influenced courts to adopt greater liberality of construction in giving effect to them, than is applied to other contracts. Two things are indispensable : they must be payable with certainly, or absolutely, and in money only. These requisites being found in an instrument, the court will look at its substance and meaning, and give effect and operation to it according to the intent and rights of the parties. Looking at the face of this paper, without regard *519to the character given to it by the averments in the declaration, we cannot doubt as to its meaning. It is just what the defendants understood it to be—a note drawn payable to their order, to be negotiated to the plaintiff; else why did they endorse it to him 1 By the very terms of the note, the contents were to be paid to their order, and by their endorsement, they direct the money to be paid to the plaintiff.
The above view answers all the special causes of demurrer, except the last. The recital of the security given by the maker to the endorsers after their liability on the note is surplus-age, but, I apprehend, does not fall within any principle of pleading which would vitiate the count, even on special demurrer. Lawes on Pl. 63, 64, 170. Chitty’s Pl. 232. Neither does the fact that two considerations are alleged, fall within the rule making the count bad for duplicity. Chitty’s PI. 296. Cro. Eliz. 848. The whole consideration, more or less, if good, should be stated, to avoid a variance in proof on the trial; and if there be two or more considerations, and one is void or inoperative, if stated, it will not vitiate the count, as it need not be proved. Cro..Jac. 128.
Judgment for plaintiff, with leave to the defendant to plead on payment of costs.